             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                           1:19 CR 3

UNITED STATES OF AMERICA                   )
                                           )
                                           )                 ORDER
v.                                         )
                                           )
WILLIAM RICHARD HILLIARD, JR.,             )
                                           )
                 Defendant.                )
_________________________________          )

      This matter is before the Court on the Government’s Motion to Seal (Doc.

37), which requests that the Court seal the Government’s Motion for Court

Appointed Guardian Ad Litem Pursuant to 18 U.S.C. § 3509(h) (Doc. 38) and

attachment (Doc. 38-1).

      The Court has considered the Motion to Seal, the public’s interest in

access to the subject materials, and alternatives to sealing.       The Court

determines that sealing, in part, is necessary in this case, and that less

restrictive means of handling the information are not sufficient, as the subject

filing contains personal information concerning minors. The sealing ordered

herein shall be permanent, subject to further Order of the Court.

      Accordingly, the Defendant’s Motion to Seal (Doc. 37) is GRANTED IN

PART and DENIED IN PART.              The Motion is GRANTED as to the

Government’s Motion for Court Appointed Guardian Ad Litem Pursuant to 18
U.S.C. § 3509(h) (Doc. 38) which shall be SEALED and remain sealed until

further Order of the Court.    The Motion is DENIED with respect to the

attachment (Doc. 38-1), which will not be sealed.


                                Signed: July 24, 2019




                                         2
